NO. 07-07-0180-CR
NO. 07-07-0181-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 27, 2007
______________________________

LAWRENCE ROBERTS, 

                                                                                                 Appellant
v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 299TH DISTRICT COURT OF TRAVIS COUNTY;

NOS. D1DC-05-301852 & D1DC-05-301877; HON. CHARLES F. BAIRD, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Lawrence Roberts (appellant) appeals his two convictions for aggravated assault. 
Via a single issue, he contends that the trial court reversibly erred by failing to admonish
him about the possibility of deportation should he plead guilty or nolo contendre.  We
affirm.  
          Appellant was charged with two counts of aggravated assault and pled guilty to both. 
He did so without the benefit of a plea bargain.  Prior thereto, appellant also executed
forms entitled “Plea of Guilty, Admonishments, Voluntary Statements, Waivers, Stipulations
& Judicial Confession.”  One such form was executed in each cause, and within each form
appeared an admonishment telling him that his plea of guilty or nolo contendre could result
in deportation.  
          Appellant now contends that his convictions should be reversed because the trial
court failed to admonish him, either orally or in writing, about the possibility of deportation. 
His having executed written documents containing the purportedly missing admonishment
vitiates the contention, however.  See Ruffin v. State, 3 S.W.3d 140, 145 (Tex.
App.–Houston [14th Dist.] 1999, pet. ref’d) (holding that the admonishments may be either
oral or in writing).  Therefore, we overrule the issue.  
          The judgment of the trial court is affirmed.  
 
                                                                           Brian Quinn
                                                                          Chief Justice


Do not publish.